Case 2:19-cv-10599-MWF-JPR Document 25 Filed 01/19/21 Page 1 of 1 Page ID #:166



 1

 2

 3

 4                                                                                        JS-6
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
10

11    ELIZABETH ORTIZ, an individual,                 Case No: CV 19-10599-MWF (JPRx)
12          Plaintiff,                                ORDER RE JOINT STIPULATION
                                                      FOR DISMISSAL OF THE ENTIRE
13    vs.                                             ACTION WITH PREJUDICE
14    COSTCO WHOLESALE CORP., an
      unknown entity; and Does 1 to 50,
15    inclusive,
16          Defendants.
17

18
            Having considered the Parties’ Joint Stipulation for Dismissal of the Entire Action
19
     with Prejudice, and finding that good cause exists, the Court hereby ORDERS that
20
     Plaintiff’s case 2:19-CV-10599-MWF-JPR is hereby DISMISSED with prejudice in its
21
     entirety.
22

23   IT IS SO ORDERED.
24

25   Dated: January 19, 2021             ___________________________________________
                                            MICHAEL W. FITZGERALD
26                                       UNITED STATES DISTRICT JUDGE
27

28
                                                -1-

                                                                Order Re Joint Stipulation re Dismissal with Prejudice
